Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 02, 2015

The Court of Appeals hereby passes the following order:

A16D0130. FRANKLIN L. WILLIAMS v. THE STATE.
A16D0131. FRANKLIN L. WILLIAMS v. WARDEN F. S. L. JESUP et al.

      A jury found Franklin L. Williams guilty of several offenses, including
possessing cocaine with intent to distribute, and we affirmed his conviction on
appeal. See Williams v. State, 255 Ga. App. 109 (564 SE2d 518) (2002). Wilson filed
two discretionary applications pertaining to a habeas matter. In Case Number
A16D0130, Williams seeks leave to appeal the trial court’s order denying his motion
to reopen his habeas corpus action. In Case Number A16D0131, Williams seeks leave
to appeal the trial court’s order striking his habeas corpus petition.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par.
III (4). Accordingly, we hereby TRANSFER Case Numbers A16D0130 and
A16D0131 to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             12/02/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.